Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered September 9, 1987, convicting him of assault in the first degree, assault in the second degree (two counts), and riot in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the defendant contends that he was denied a fair trial due to the actions of the trial court, we note that his consent to the conduct now complained of renders his argument unpreserved for appellate review (see, People v Bowles, 168 AD2d 562; CPL 470.05 [2]; cf., People v Mehmedi, 69 NY2d 759). In any event, the actions of the trial court did not deprive the defendant of his right to a fair trial. After personally admonishing the jurors against engaging in premature deliberations, and sending them to the jury room, the court during the charge conference, obtained the defendant’s consent to the court officer’s "let[ting] the jury go [and] * * * reminding] them of [the court’s] admonitions”. This delegation of a minor ministerial matter by the court neither affected the organization of the court nor the mode of proceedings prescribed by law (see, People v Bowles, supra; see also, People v Harris, 76 NY2d 810; People v Torres, 72 NY2d 1007). Accordingly the defendant’s argument is unavailing.
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Brown, Fiber and Harwood, JJ., concur.